I cannot concur in the opinion of the majority of this Court. There was evidence offered, and I think, should have been allowed, that the crossing was not only dangerous, but so much so that the grand jury had more than once made presentment of it; that the defendant had neglected to remedy the defect; that on the night of the accident the plaintiff was traveling along a public street, and, while he did see the engine that was backing, he did not see the train until it was too late to stop; that a flat car was between the engine and the box car into which the plaintiff ran his car. As I read the record, the plaintiff did have lights on his car. The lights were defective, but there was evidence that there were lights on the plaintiff's car. If the plaintiff had struck the engine that he saw, the nonsuit would, in my judgment, have been proper. He struck the box car, which, according to the plaintiff's statement, he did not see, and a reasonable explanation is given for his failure to see it. For these reasons, I dissent. *Page 334